DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 4/2/2021 has been entered, claims 2 and 7-9 are cancelled and thus claims 1, 3-6 and 10-12 are currently pending in this application. 
The amendment to the abstract overcomes the previous abstract objection, therefore the objection is hereby withdrawn.
Allowable Subject Matter
Claims 1, 3-6 and 10-12 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a method for producing a flexible light-emitting device, wherein “the stage has a plurality of ejection holes in a region which is to face the intermediate region of the synthetic resin film, and sPage 2 of 9Response to Restriction/Election Requirement dated December 22, 2020Attorney Docket No.: US82328eparating the multilayer stack into the first portion and the second portion includes ejecting a fluid from the plurality of ejection holes of the stage, thereby detaching the intermediate region of the synthetic resin film from the stage” in combination with irradiating an interface between the plurality of flexible substrate regions of the synthetic resin film and the glass base with lift-off light as recited in claims 
 	Claims 4-6 and 10-12 are also allowed for further limiting and depending upon allowed claims 1 and 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NDUKA E OJEH/Primary Examiner, Art Unit 2892